EXHIBIT 10


 


PAYMENT SCHEDULE AGREEMENT

 

 

                THIS PAYMENT SCHEDULE AGREEMENT (this “Agreement”), dated as of
11th of January, 2005, is made by and between Artemis Finland Oy (the “Debtor”)
and Proha Plc. (“Proha”).

 

                WHEREAS, the Debtor has obtained a bank loan of 2.5 million
Euros (the “Loan”) with Sampo Bank (the “Bank”) in accordance with the loan
agreement number 800506-4202927, date of issue February 27, 2004 (the “Loan
Agreement”);

 

                WHEREAS, Proha has deposited 2.5 million Euros as a collateral
of the Loan (the “Collateral Deposit”);

 

                WHEREAS, the Debtor and Proha have agreed on Proha’s right to
remove the Collateral Deposit with 90 days’ prior notice;

 

                WHEREAS, Proha has given the 90-day notice and has thus become
entitled to remove the Collateral Deposit at the earliest on January 10th 2005;

 

                WHEREAS, removal of the Collateral Deposit will give the Bank
the right to call the Loan immediately due; and

 

WHEREAS, the Debtor has requested Proha to act in such manner which will delay
Debtor’s time of repayment of the full loan amount;

 

                NOW, THEREFORE, the parties will agree (i) on the premature
payment of the Loan to the Bank using the Collateral Deposit as the primary
method of payment and (ii) on Proha becoming the creditor of the Loan and (iii)
on the new payment schedule of the Loan.

 

1.             Repayment of the Bank Loan. The Debtor and Proha will inform the
Bank, in such manner which the Bank requests, that the Loan will be prematurely
repaid to the Bank on 11th of January 2005 and that 2.5 million Euros of the
capital of the Loan will be paid of the Collateral Deposit. The part of the
repayment that exceeds the sum of 2.5 million Euros (due interest) will be paid
by the Debtor’s own assets.

 

2.             Assignment of Bank’s rights, obligations and collaterals to
Proha. The Debtor accepts that the rights, obligations and collaterals of the
Bank, under the Loan Agreement and attached collateral agreements, will be
transferred to Proha beginning from the time of the repayment to the Bank (the
“Transfer of Loan”). After the Transfer of Loan, all due interests will be paid
to Proha. For the sake of clarity, the interest rate and interest periods of the
Loan remain unchanged.

 

3.             Payment Schedule and Default Fees. The capital of the Loan will
be paid back in three instalments as follows:

 

Instalment

 

Amount

 

Due Date

(1)

 

EUR 1,250,000

 

January 17, 2005

(2)

 

EUR 625,000

 

February 28, 2005

(3)

 

EUR 625,000

 

March 31, 2005

 

If loan capital falling due, interest or other payment arising from the terms of
Loan Agreement or this Agreement is not paid by the due date, Proha shall be
entitled to charge a penalty fee of one-hundred-thousand Euros (EUR 100,000) and
a penalty interest of six per cent (6%) p.a. above the three-month Euribor rate,
though never less than 18% p.a., from the due date

 

--------------------------------------------------------------------------------


 

to the payment date. The penalty interest shall be determined according to the
Euribor rate quoted on the banking day following the due date and reviewed at
three-month intervals.

 

The penalty fee will not be charged in the event Proha’s bank account is
credited with the due payment within three (3) bank days from the due date,
provided that the Debtor presents Proha by due date a telefax copy or similar
copy of a document showing that the money transfer has been irrevocably ordered
at the latest by the due date.

 

For the sake of clarity, the events of default as listed in the Loan Agreement,
remain unchanged with the exception of clause (k), which becomes obsolete.

 

4.             Order of priority. Should this Agreement contradict the Loan
Agreement, this Agreement shall have the priority over the Loan Agreement.

 

5.             Applicable Law and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of Finland. Any disputes arising
from this Agreement or the Loan Agreement shall be resolved at Espoo District
Court, Finland.

 

IN WITNESS THEREOF, the parties have executed this Agreement as of 11th of
January, 2005.

 

 

 

 

 

 

 

PROHA PLC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Pekka Pere

 

 

 

 

 

 

 

 

 

Pekka Pere

 

 

 

 

 

 

 

 

 

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTEMIS FINLAND OY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Timo Saros

 

 

 

 

 

 

 

 

 

Timo Saros

 

 

 

 

 

 

 

 

 

Managing Director

 

 

 

 

--------------------------------------------------------------------------------


 

[g14201kaimage002.jpg]

 


LETTER OF COMMITMENT

 

 

Artemis International Solutions Corporation, a Delaware Corporation, (“AISC”)
hereby confirms that it is aware of, and fully approves the Payment Schedule
Agreement made by and between its fully owned Finnish subsidiary, Artemis
Finland Oy and Proha Plc., dated 11th of January, 2005.

 

AISC commits to pay all its debts to Proha at the latest of June 30, 2005. The
total amount of debts is EUR 240,563.74, which includes interests calculated per
31.12.2004. Interests accrued thereafter will be added to the total amount.

 

If any of the debts is not paid by the due date, Proha shall be entitled to
charge a penalty fee of one-hundred-thousand Euros (EUR 100,000) and a penalty
interest of six per cent (6%) p.a. above the three-month Euribor rate, though
never less than 18% p.a., from the due date to the payment date. The penalty
interest shall be determined according to the Euribor rate quoted on the banking
day following the due date and reviewed at three-month intervals.

 

 

 

 

 

 

 

In Paris, January 11th, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTEMIS INTERNATIONAL

 

 

 

 

 

 

 

 

 

SOLUTIONS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Patrick Ternier

 

 

 

 

 

 

 

 

 

Patrick Ternier

 

 

 

 

 

 

 

 

 

CEO

 

 

 

 

--------------------------------------------------------------------------------

 